Exhibit 10.1

AMENDED AND RESTATED

CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of July 1, 2015, by and between PFENEX INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Bank extended credit to Borrower, pursuant to that certain Credit
Agreement dated as of May 1, 2012, between Borrower and Bank, as amended by that
certain First Amendment to Credit Agreement dated as of June 24, 2013, that
certain Second Amendment to Credit Agreement dated as of June 24, 2014, that
certain Third Amendment to Credit Agreement dated as of December 11, 2014, and
those certain letter agreements dated as of March 27, 2015 (as so amended, the
“Original Credit Agreement”), and the parties hereto wish to amend, restate and
supersede in its entirety the Original Credit Agreement.

WHEREAS, Borrower has requested that Bank extend or continue credit to Borrower
as described below, and Bank has agreed to provide such credit to Borrower on
the terms and conditions contained herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

ARTICLE I

CREDIT TERMS

SECTION 1.1. LINE OF CREDIT.

(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
July 1, 2018, not to exceed at any time the aggregate principal amount of Three
Million Nine Hundred Thousand Dollars ($3,900,000.00) (“Line of Credit”), the
proceeds of which shall be used to finance Borrower’s working capital
requirements. Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by that certain Amended and Restated Revolving Line of Credit
Note dated as of July 1, 2015 (“Line of Credit Note”), all terms of which are
incorporated herein by this reference. Borrower acknowledges that the aggregate
amount of outstanding advances under the “Line of Credit” under the Original
Credit Agreement and the “Line of Credit A” under the Original Credit Agreement,
which balance was Three Million Eight Hundred Twelve Thousand Six Hundred
Seventy Four and 91/100 Dollars ($3,812,674.91) as of June 19, 2015, shall be
deemed outstanding advances under the Line of Credit hereunder.

(b) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.

 

-1-



--------------------------------------------------------------------------------

SECTION 1.2. INTEREST.

(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.

(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

SECTION 1.3. COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under the Line of Credit by debiting Borrower’s
deposit account number *** with Bank, or any other deposit account maintained by
Borrower with Bank, for the full amount thereof. Should there be insufficient
funds in any such deposit account to pay all such sums when due, the full amount
of such deficiency shall be immediately due and payable by Borrower.

SECTION 1.4. COLLATERAL.

As security for all indebtedness and other obligations of Borrower to Bank under
the Line of Credit, Borrower hereby grants and continues to grant to Bank a
security interest of first priority in Borrower’s Money Market Account ***
maintained with Bank.

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, and other documents as Bank shall
reasonably require, all in form and substance reasonably satisfactory to Bank.
Borrower shall pay to Bank promptly within three (3) Business Days (as defined
in the Line of Credit Note) of written demand therefor the full amount of all
charges, costs and expenses (to include fees paid to third parties), expended or
incurred by Bank in connection with any of the foregoing security, including
without limitation, filing and recording fees and costs of appraisals and
audits.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could
reasonably be expected to have a material adverse effect on Borrower.

SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or by the Original
Credit Agreement or at any time delivered to Bank in connection with this
Agreement or the Original Credit Agreement (collectively, the “Loan Documents”)
have been duly authorized, and upon their execution and delivery in accordance
with the provisions hereof will constitute legal,

 

-2-



--------------------------------------------------------------------------------

valid and binding agreements and obligations of Borrower or the party which
executes the same, enforceable in accordance with their respective terms.

SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
of each of the Loan Documents to which Borrower is party (i) do not violate any
provision of any law or regulation, (ii) contravene any provision of the
Articles of Incorporation or By-Laws of Borrower, or (iii) result in any breach
of or default under any contract, obligation, indenture or other instrument to
which Borrower is a party or by which Borrower may be bound, except for such
violation, breach or default in clauses (i) or (iii) above that could not
reasonably be expected to have a material adverse effect on Borrower.

SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could reasonably be expected to have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual financial statement
of Borrower dated December 31, 2014, and the quarterly financial statement dated
March 31, 2015 of Borrower, true copies of which have been delivered by Borrower
to Bank prior to the date hereof, (a) are complete and correct and present
fairly in all material respects the financial condition of Borrower as of the
date of such statements, (b) disclose all material liabilities of Borrower that
are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) have been prepared in accordance with generally accepted accounting
principles consistently applied (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to normal year-end audit
adjustments). Since the date of Borrower’s annual audited financial statements
most recently delivered to Bank, there has been no material adverse change in
the financial condition of Borrower, nor has Borrower mortgaged, pledged,
granted a security interest in or otherwise encumbered any of its assets or
properties except in favor of Bank or as otherwise permitted by Bank in writing
or in this Agreement.

SECTION 2.6. INCOME TAX RETURNS. Except as disclosed to Bank in writing prior to
the date of this Agreement, Borrower has no knowledge of any pending assessments
or adjustments of its income tax payable with respect to any year, other than
any such assessments or adjustments that are being contested in good faith by
appropriate proceedings timely instituted and diligently conducted and for which
Borrower has set aside adequate reserves, if any, on its financial statements in
accordance with generally accepted accounting principles consistently applied.

SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
to Bank under this Agreement and the other Loan Documents to any other
obligation of Borrower.

SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law, except where the failure to do so could not
reasonably be expected to have a material adverse effect on Borrower.

 

-3-



--------------------------------------------------------------------------------

SECTION 2.9. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time (“ERISA”); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a “Plan”); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.

SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, which default could reasonably
be expected to have a material adverse effect on Borrower.

SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

ARTICLE III

CONDITIONS

SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT AND AMENDMENT AND
RESTATEMENT. The obligation of Bank to extend any credit contemplated by this
Agreement and the effectiveness of the amendment and restatement of the Original
Credit Agreement pursuant hereto is subject to the fulfillment to Bank’s
satisfaction of all of the following conditions:

(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank’s counsel.

(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed (to the extent not already
delivered in connection with the Original Credit Agreement):

 

  (i) This Agreement and each promissory note or other instrument or document
required hereby (including, without limitation, the Line of Credit Note).

 

  (ii) Corporate Resolution: Borrowing.

 

  (iii) Certificate of Incumbency.

 

  (iv) Security Agreement: Specific Rights to Payment.

 

-4-



--------------------------------------------------------------------------------

  (v) Such other documents as Bank may require under any other Section of this
Agreement.

(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any collateral
required hereunder or a substantial or material portion of the assets of
Borrower.

(d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s property, in form, substance, amounts, covering risks
and issued by companies reasonably satisfactory to Bank, and where required by
Bank, with loss payable endorsements in favor of Bank.

SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank’s satisfaction of each of the following conditions:

(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true and correct in all material respects
on and as of the date of the signing of this Agreement and on the date of each
extension of credit by Bank pursuant hereto (except for any such representation
or warranty that is qualified by materiality or reference to a material adverse
effect, which such representation and warranty shall be true and correct in all
respects), with the same effect as though such representations and warranties
had been made on and as of each such date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, except for any such representation or warranty that is qualified by
materiality or reference to a material adverse effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date),
and on each such date, no Event of Default as defined herein, and no condition,
event or act which with the giving of notice or the passage of time or both
would constitute such an Event of Default (a “Potential Event of Default”),
shall have occurred and be continuing or shall exist.

(b) Documentation. Bank shall have received all additional documents which Bank
may reasonably require in connection with such extension of credit.

ARTICLE IV

AFFIRMATIVE COVENANTS

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower to
Bank under this Agreement and the other Loan Documents, Borrower shall, unless
Bank otherwise consents in writing:

SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein.

SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time and with
reasonable prior notice, to inspect,

 

-5-



--------------------------------------------------------------------------------

audit and examine such books and records, to make copies of the same, and to
inspect the properties of Borrower; provided that so long as no Event of Default
has occurred and is continuing, Borrower shall not be required to reimburse Bank
for the cost of more than one such audit per calendar year.

SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in form
and detail reasonably satisfactory to Bank:

(a) not later than each July 15 and as of the end of each fiscal year, an
audited annual financial statement of Borrower, prepared by a certified public
accountant of recognized national standing, to include balance sheet, income
statement and statement of cash flows;

(b) not later than 90 days after and as of the end of the first three fiscal
quarters of each fiscal year, a quarterly financial statement of Borrower,
prepared by Borrower, to include balance sheet and income statement; and

(c) from time to time such other information relating to the financial condition
of Borrower as Bank may reasonably request.

SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business, except where the failure to so preserve or maintain
could not reasonably be expected to have a material adverse effect on Borrower;
and comply with the provisions of all constitutive documents of Borrower and
with the requirements of all laws, rules, regulations and orders of any
governmental authority applicable to Borrower and/or its business, except where
the failure to so comply could not reasonably be expected to have a material
adverse effect on Borrower.

SECTION 4.5. INSURANCE. Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
by companies engaged in the same or similar lines of business in similar
locations, including but not limited to fire, extended coverage, public
liability, flood, property damage and workers’ compensation, with all such
insurance carried with financially sound and reputable insurance companies, and
deliver to Bank from time to time at Bank’s request schedules or certificates
summarizing all insurance then in effect.

SECTION 4.6. FACILITIES. Keep all properties necessary in or material to
Borrower’s business in good repair and condition (ordinary wear and tear
excepted), and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained.

SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) where the failure to so pay and
discharge could not reasonably be expected to have a material adverse effect on
Borrower, or (b) that are being contested in good faith by appropriate
proceedings timely instituted and diligently conducted and for which Borrower
has set aside adequate reserves, if any, on its financial statements in
accordance with generally accepted accounting principles consistently applied

SECTION 4.8. LITIGATION. Promptly after any Responsible Officer (as defined
below) of Borrower obtains knowledge thereof, give notice in writing to Bank of
any litigation pending or

 

-6-



--------------------------------------------------------------------------------

threatened in writing against Borrower that if adversely determined could
reasonably be expected to have a material adverse effect on Borrower. As used in
this Agreement, “Responsible Officer” means the chief executive officer,
president, chief financial officer, controller, treasurer or assistant
treasurer, secretary or general counsel of Borrower.

SECTION 4.9. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
material funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property, in each
case, which could reasonably be expected to have a material adverse effect on
Borrower.

ARTICLE V

NEGATIVE COVENANTS

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower to Bank under this Agreement and the other Loan Documents, Borrower
will not without Bank’s prior written consent:

SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.

SECTION 5.2. INTENTIONALLY OMITTED.

SECTION 5.3. LEASE EXPENDITURES. Incur operating lease expense in any fiscal
year in excess of an aggregate of One Million Dollars ($1,000,000.00).

SECTION 5.4. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several (collectively, “Indebtedness”), except:

(a) the Indebtedness of Borrower to Bank;

(b) any other Indebtedness of Borrower existing as of, and disclosed to Bank in
writing prior to, the date hereof;

(c) trade payables arising in the ordinary course of business;

(d) Indebtedness arising from the endorsement of instruments for deposit or
collection in the ordinary course of business;

(e) Indebtedness of Borrower owed to a Subsidiary (as defined below) of Borrower
and guarantees incurred by Borrower in support of the obligations of any
Subsidiary (as defined

 

-7-



--------------------------------------------------------------------------------

below) of Borrower, so long as such Indebtedness and guarantees are unsecured
and are subordinated in right of repayment to all indebtedness and other
obligations of Borrower to Bank, as evidenced by and subject to the terms of
subordination agreements in form and substance reasonably satisfactory to Bank;

(f) Indebtedness of Borrower incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including capital lease
obligations, and any refinancings, renewals, refundings or extensions thereof
(provided that the principal amount of such Indebtedness is not increased at the
time of any such refinancing, renewal, refunding or extension); provided that
such Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction or improvement; and provided further that,
at the time of any such incurrence of Indebtedness and after giving pro forma
effect thereto and the use of the proceeds thereof, the aggregate principal
amount of Indebtedness that is outstanding in reliance on this clause (f) shall
not exceed One Million Dollars ($1,000,000.00) at any time;

(g) any Indebtedness incurred by Borrower that is subordinated to the
Indebtedness owing by Borrower to Bank on terms reasonably acceptable to Bank in
its sole discretion, provided that no Event of Default as defined herein or
Potential Event of Default shall have occurred and be continuing or would be
caused by the incurrence of such subordinated Indebtedness;

(h) obligations (contingent or otherwise) existing or arising under any swap or
hedging agreement, provided that such obligations are (or were) entered into by
Borrower in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and not for speculative purposes; and

(i) other unsecured Indebtedness in an aggregate principal amount not exceeding
Two Hundred Thousand Dollars ($200,000.00) at any time outstanding, provided
that no Event of Default or Potential Event of Default shall have occurred and
be continuing or would be caused by the incurrence of such Indebtedness.

As used in the Agreement, “Subsidiary” means as to any person, any corporation,
partnership, limited liability company or other entity of which more than fifty
percent (50%) of the outstanding capital stock (or equivalent interests) having
ordinary voting power to elect a majority of the board of directors or other
managers of such corporation, partnership, limited liability company or other
entity is at the time owned by (directly or indirectly) or the management is
otherwise controlled by (directly or indirectly) such person (irrespective of
whether, at the time, capital stock (or equivalent interests) of any other class
or classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency).

SECTION 5.5. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Except as expressly
permitted by Sections 5.7 and 5.8 of this Agreement, (a) merge into or
consolidate with any other entity (other than mergers or consolidations of any
Subsidiary of Borrower into or with Borrower, provided that Borrower is the
surviving entity); (b) make any substantial change in the nature of Borrower’s
business as conducted as of the date hereof unless such change is reasonably
related or ancillary thereto; (c) acquire all or substantially all of the assets
of any other entity; nor (d) sell, lease, transfer or otherwise dispose of all
or a substantial or material portion of Borrower’s assets (other than (x) the
sale of obsolete, worn-out or surplus assets no longer used or usable in the
business of Borrower, and (y) the disposition of any Subsidiary of Borrower that
does not have, at the time of any such disposition, assets or revenues with a

 

-8-



--------------------------------------------------------------------------------

value in excess of five (5.0%) percent of the total assets or revenues, as
applicable, of Borrower and its Subsidiaries on a consolidated basis (each an
“Immaterial Subsidiary”); provided that all such Immaterial Subsidiaries, taken
together, shall not have revenues or total assets in an amount that is equal to
or greater than ten (10%) percent of the consolidated revenues or total assets,
as applicable, of Borrower and its Subsidiaries), except (i) in the ordinary
course of Borrower’s business, and (ii) in an aggregate amount not to exceed Two
Hundred Thousand Dollars ($200,000.00) in any fiscal year.

SECTION 5.6. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except (a) any of
the foregoing in favor of Bank, and (b) any of the foregoing permitted by
Sections 5.4, 5.7 and 5.9 of this Agreement.

SECTION 5.7. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity (each of the foregoing is referred to herein
as an “Investment”), except:

(a) Investments permitted by Sections 5.5 and 5.6 of this Agreement;

(b) Investments existing as of the date hereof and set forth on Schedule 5.7
hereto;

(c) Deposit accounts with banks;

(d) Investments consisting of accounts receivable of, notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not affiliates of Borrower, in the ordinary course of business;

(e)(i) marketable obligations issued or unconditionally guaranteed or insured by
the United States Government or any agency or any State thereof and backed by
the full faith and credit of the United States or such State having maturities
of not more than one (1) year from the date of acquisition; (ii) demand
deposits, certificates of deposit, time deposits, Eurodollar time deposits, or
bankers’ acceptances, having in each case a tenor of not more than one (1) year
issued by any nationally or state chartered commercial bank having combined
capital and surplus of not less than $1,000,000,000 whose short term securities
are rated at least A-1 by Standard & Poor’s Rating Group and P-1 by Moody’s
Investors Service, Inc.; (iii) commercial paper of an issuer rated at least A-1
by Standard & Poor’s Rating Group or P-1 by Moody’s Investors Service, Inc. and
in either case having a tenor of not more than one (1) year from the date of
acquisition; and (iv) money market funds that comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940;

(f) Investments by Borrower in any Subsidiary of Borrower, provided that (i) no
Event of Default or Potential Event of Default shall have occurred and be
continuing or would be caused by the incurrence of such Investment, and (ii) the
aggregate principal amount of such Investments shall not at any time exceed One
Million Dollars ($1,000,000.00);

(g) hedging agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes);

 

-9-



--------------------------------------------------------------------------------

(h) Investments consisting of security deposits with utilities and other like
entities made in the ordinary course of business;

(i) employee loans, travel advances and guarantees in accordance with Borrower’s
usual and customary practices with respect thereto which in the aggregate shall
not exceed Fifty Thousand Dollars ($50,000.00) outstanding at any time;

(j) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(k) the formation of one or more Subsidiaries, so long as if any such Subsidiary
is organized under the laws of a jurisdiction located in the United States of
America, Borrower causes such Subsidiary to become a guarantor hereunder by
delivering to Bank a guaranty in form and substance reasonably satisfactory to
Bank, along with any such other document as Bank shall deem appropriate for such
purpose, promptly after formation (and in any event within thirty (30) days
after such formation).

(l) other Investments not exceeding Two Hundred Thousand Dollars ($200,000.00)
in the aggregate in any fiscal year, provided that no Event of Default or
Potential Event of Default shall have occurred and be continuing or would be
caused by the incurrence of such Investment.

SECTION 5.8. DIVIDENDS, DISTRIBUTIONS. At any time that an Event of Default as
defined herein or a Potential Event of Default has occurred and is continuing or
exists or would result therefrom, declare or pay any dividend or distribution in
cash on Borrower’s stock now or hereafter outstanding, nor redeem, retire,
repurchase or otherwise acquire for cash any shares of any class of Borrower’s
stock now or hereafter outstanding.

SECTION 5.9. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower’s assets now
owned or hereafter acquired, except:

(a) any of the foregoing in favor of Bank;

(b) any of the foregoing existing as of the date hereof and set forth on
Schedule 5.9 hereto;

(c) Liens securing Indebtedness permitted under Section 5.4(f); provided that
(i) such liens attach concurrently with or within 270 days after the
acquisition, construction or improvement (as applicable) of the property subject
to such liens, (ii) such liens do not at any time encumber any property other
than the property financed by such Indebtedness, except for accessions to such
property and the proceeds and the products thereof, and any lease of such
property (including accessions thereto) and the proceeds and products thereof,
and (iii) with respect to capital lease obligations, such Liens do not at any
time extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such capital lease obligations;

(d) carrier’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other
like security interests or liens arising in the ordinary course of business
which are not delinquent or

 

-10-



--------------------------------------------------------------------------------

which are being contested in good faith and by appropriate proceedings and for
which Borrower maintains adequate reserves in accordance with generally accepted
accounting principles;

(e) security interests or liens to secure payment of workers’ compensation,
employment insurance, old age pensions, social security or other like
obligations incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the assets on account thereof;

(f) security interests and liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and for which Borrower maintains adequate
reserves in accordance with generally accepted accounting principles,
consistently applied;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of Borrower;

(h) with respect to any real property, (i) such defects or encroachments as
might be revealed by an up-to-date survey of such real property; (ii) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
property pursuant to applicable laws; and (iii) rights of expropriation, access
or user or any similar right conferred or reserved by or in applicable laws,
which do not materially interfere with the ordinary conduct of the business of
Borrower;

(i) banker’s liens, rights of set-off and similar liens arising by operation of
law on deposits made in the ordinary course of business;

(j) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case. in the ordinary course of business
and only so long as no foreclosure sale or similar proceeding has been commenced
with respect to any portion of the assets on account thereof;

(k) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 6.01(f) of this Agreement;

(l) leases, licenses, subleases or sublicenses in each case, granted to others
in the ordinary course of business;

(m) liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any person securing such person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(n) liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Borrower in the ordinary
course of business permitted by this Agreement;

 

-11-



--------------------------------------------------------------------------------

(o) liens encumbering reasonable and customary initial deposits and margin
deposits and similar liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(p) liens solely on any cash earnest money deposits made by Borrower in
connection with any letter of intent or purchase agreement entered into with
respect to an acquisition permitted by Section 5.5 of this Agreement; and

(q) liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.1. The occurrence of any of the following shall constitute an “Event
of Default” under this Agreement:

(a) Borrower shall fail to pay (i) any principal when due, or (ii) any interest,
fees or other amounts payable under any of the Loan Documents within three
(3) Business Days (as defined in the Line of Credit Note) after the same becomes
due.

(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.

(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of thirty (30) days from the
earlier of (1) the date a Responsible Officer learns of such default, or (2) the
date written notice thereof is given by Bank to Borrower.

(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract, instrument or document (other
than any of the Loan Documents) pursuant to which Borrower or any guarantor
hereunder (with each such guarantor referred to herein as a “Third Party
Obligor”) has incurred any debt or other liability to any person or entity,
including Bank; provided however, that any cure period applicable thereto has
expired, and in the case of a default or defined event of default to a person or
entity other than Bank or an affiliate of Bank, (i) such indebtedness is in
excess of Two Hundred Thousand Dollars ($200,000.00), individually or in the
aggregate for all such defaults by Borrower and each Third Party Obligor
combined, and (ii) Borrower or such Third Party Obligor is not contesting the
existence of any such default in good faith by appropriate proceedings and has
not established adequate reserves in respect thereof on the books of Borrower or
such Third Party Obligor to the extent required by generally accepted accounting
principles consistently applied.

(e) Borrower or any Third Party Obligor shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Third Party Obligor shall file a

 

-12-



--------------------------------------------------------------------------------

voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.

(f) The filing of a notice of judgment lien against Borrower or any Third Party
Obligor; or the recording of any abstract of judgment against Borrower or any
Third Party Obligor in any county in which Borrower or such Third Party Obligor
has an interest in real property; or the service of a notice of levy and/or of a
writ of attachment or execution, or other like process, against the assets of
Borrower or any Third Party Obligor; provided that with respect to the filing of
a notice of judgment lien, or the recording of a judgment, or the service of any
legal process, all as more fully enumerated herein, against either Borrower or
any Third Party Obligor, the total aggregate amount of any one or more such
filings, judgments, or processes must be in excess of Two Hundred Thousand
Dollars ($200,000.00) and such filing or judgment is not rescinded, satisfied or
stayed for a period of 30 consecutive days after the entry thereof.

(g) Any involuntary petition or proceeding pursuant to the Bankruptcy Code or
any other applicable state or federal law relating to bankruptcy, reorganization
or other relief for debtors is filed or commenced against Borrower or any Third
Party Obligor, and the involuntary petition or proceeding continues undismissed
more than sixty (60) days following the date of its filing.

(h) The dissolution or liquidation of Borrower or any Third Party Obligor if a
corporation, partnership, joint venture or other type of entity; or Borrower or
any such Third Party Obligor, or any of its directors, stockholders or members,
shall take action seeking to effect the dissolution or liquidation of Borrower
or such Third Party Obligor; provided that no Event of Default shall arise from
the dissolution or liquidation of any Subsidiary of Borrower to the extent
permitted by Section 5.5 of this Agreement.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 and the rules of the Securities Exchange
Commission thereunder as in effect on the date hereof) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 25% or more on a fully diluted
basis of the voting interests in Borrower’s capital stock.

SECTION 6.2. REMEDIES. Upon the occurrence and during the continuance of any
Event of Default: (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law. All rights, powers and remedies of Bank may be
exercised at any time by Bank and from time to time after the occurrence of an
Event of Default,

 

-13-



--------------------------------------------------------------------------------

are cumulative and not exclusive, and shall be in addition to any other rights,
powers or remedies provided by law or equity.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

BORROWER: PFENEX INC. 10790 Roselle Street San Diego, CA 92121 BANK: WELLS FARGO
BANK, NATIONAL ASSOCIATION MAC E2940-015 10421 Wateridge Circle, Suite 150 San
Diego, CA 92121

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank
within twenty (20) days of written demand by Bank (which demand shall include a
reasonably detailed summary of the amounts which are the subject thereof) the
full amount of all payments, advances, charges, reasonable costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees but
excluding allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the negotiation and preparation of this Agreement
and the other Loan Documents, Bank’s continued administration hereof and
thereof, and the preparation of any amendments and waivers hereto and thereto,
(b) the enforcement of Bank’s rights and/or the collection of any amounts which
become due to Bank under any of the Loan Documents, and (c) the prosecution or
defense of any action in any way related to any of the Loan Documents, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other party to any of the Loan Documents. Notwithstanding anything herein to
the contrary, the prevailing party in any action to enforce this Agreement or
any of the other Loan Documents shall be entitled to recover from the
non-prevailing party in such action all reasonable costs and expenses, including
without

 

-14-



--------------------------------------------------------------------------------

limitation reasonable attorneys’ fees, expended or incurred by the prevailing
party in such action.

SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent; provided further that Bank shall give Borrower
written notice of any assignment to any non-U.S. Person (as defined in the
Internal Revenue Code of 1986, as amended) within ten (10) Business Days (as
defined in the Line of Credit Note) after such assignment. Bank reserves the
right to sell, assign, transfer, negotiate or grant participations in all or any
part of, or any interest in, Bank’s rights and benefits under each of the Loan
Documents. In connection therewith, Bank may disclose all documents and
information which Bank now has or may hereafter acquire relating to any credit
subject hereto, Borrower or its business, any guarantor hereunder or the
business of such guarantor, if any, or any collateral required hereunder,
subject to the terms of Section 7.12 of this Agreement.

SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.

SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.

SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

SECTION 7.11. ARBITRATION.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,

 

-15-



--------------------------------------------------------------------------------

modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the

 

-16-



--------------------------------------------------------------------------------

arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the California Rules of Civil Procedure or
other applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

(j) Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction.

 

-17-



--------------------------------------------------------------------------------

Further, this arbitration provision shall apply only to disputes in which either
party seeks to recover an amount of money (excluding attorneys’ fees and costs)
that exceeds the jurisdictional limit of the Small Claims Court.

SECTION 7.12. CONFIDENTIALITY. Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its affiliates and to its and its affiliates’ respective partners,
directors, officers, employees, agents, advisors (including, without limitation,
accountants and legal counsel) and other representatives, (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document or any action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 7.12, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
prior written consent of Borrower, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 7.12 or (y) becomes available to Bank or any of its affiliates on a
non-confidential basis from a source other than Borrower or (i) to governmental
regulatory authorities in connection with any regulatory examination of Bank or
in accordance with Bank’s regulatory compliance policy if Bank deems necessary
for the mitigation of claims by those authorities against Bank or any of its
subsidiaries or affiliates. For purposes of this Section 7.12, “Information”
means all information received from Borrower relating to Borrower or its
business, other than any such information that is available to Bank on a
non-confidential basis prior to disclosure by Borrower; provided that, in the
case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
person required to maintain the confidentiality of Information as provided in
this Section 7.12 shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.

SECTION 7.13. REAFFIRMATION OF SECURITY AGREEMENT. Reference hereby is made to
that certain Security Agreement: Specific Rights to Payment, dated as of
June 24, 2014 (as amended, restated, supplemented, or otherwise modified, the
“Security Agreement”), executed by Borrower in favor of Bank. Borrower hereby
(a) acknowledges and reaffirms its prior grant to Bank of a first priority
security interest in the Collateral (as defined in the Security Agreement) and
the Proceeds (as defined in the Security Agreement) as security for all of the
obligations described in Paragraph 2 of the Security Agreement, including,
without limitation, all indebtedness and other obligations of Borrower to Bank
subject hereto, and (b) agrees that the Security Agreement is and shall remain
in full force and effect.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

PFENEX INC.,

a Delaware corporation

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

/s/ Bertrand Liang

By:

/s/ Dennis Kim

Bertrand Liang Dennis Kim Chief Executive Officer Vice President

SIGNATURE PAGE TO

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 5.7 to

Amended and Restated Credit Agreement

None.



--------------------------------------------------------------------------------

Schedule 5.9 to

Amended and Restated Credit Agreement

 

Secured Party

  

Collateral Description

US. Bank Equipment Finance    Equipment and related property as described in UCC
financing statement no. 20145064001 De Lage Landen Financial Services, Inc.   
Equipment and related property as described in UCC financing statement no.
20145163985